DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5, 8, 17, 18, and 20-25 are objected to because of the following informalities:  in line 6 of Claim 1, the letter “Y” should be in parentheses, in line 10 of Claim 1, the letter “K” should be in parentheses, in line 12 of Claim 1, the letter “A” should be in parentheses, in the last line of Claim 1, the letter “B” should be in parentheses, in the last line of Claim 2, the letters “h” and “b” should both be in parentheses, in line 3 of Claim 3, the letters “Y” and “h” should both be in parentheses, in the last line of Claim 3, the letter “b” should be in parentheses, in line 4 of Claim 4, the letter “R” should be in parentheses, in the last line of Claim 4, the letter “Y” should be in parentheses, in the last line of Claim 5, the letter “Y” should be in parentheses, in the last line of Claim 8, the letter “D” should be in parentheses, in line 5 of Claim 17, the letter “R” should be in parentheses, in line 3 of Claim 18, the letter “T” should be in parentheses, in line 7 of Claim 18, the phrase “the A fixed bearing” should read – the fixed bearing (A)--, in line 8 of Claim 18, the letter “D” should be in parentheses, in line 9 of Claim 18, the letter “d” should be in parentheses and the number “1” should be deleted, in line 7 of Claim 20, the word “uniquely” should read –unique--, in line 3 of Claim 21, the term “a backing plate” should read –the backing plate--, since this term was previously introduced in Claim 1, from which this claim depends therefrom, in line 4 of Claim 21, the word –is—should be inserted before the word “arranged” and the letter “R” should be in parentheses, in the last line of Claim 22, the letter “L” should be in parentheses, in line 3 of Claim 23, the term “a hole” should read –the hole--, as this term was previously introduced in Claim 1, from which this claim depends therefrom, in line 2 of Claim 24, the term “a fixed caliper disc brake housing” should read –the fixed caliper disc brake housing, as this term was previously introduced in Claim 1, from which this claim depends therefrom, in line 4 of Claim 24, the term “a piston axis K” should read –the piston axis (K)--, as this term was also previously introduced in Claim 1, in line 5 of Claim 24, the term “a rotating brake disc” should read –the rotating brake disc--, in line 7 of Claim 24, the letter “A” should be in parentheses and the term “a preferred direction” should read –the preferred direction--, in line 8 of Claim 24, the letters “V+” and “B” should both be in parentheses, in line 9 of Claim 24, the letter “V+” should be in parentheses, in lines 4-5 of Claim 25, the terms “a backing plate” and “a friction material” should each read –the backing plate—and –the friction material--, as these terms were previously introduced in Claims 1 and 24 from which this claim depends therefrom, in line 5 of Claim 25, the term “a rotatable brake disc” should read –the rotatable brake disc--, in lines 5-6 of Claim 25, the term “a rotationally fixedly mounted caliper disc brake housing” should read –the rotationally fixedly mounted caliper disc brake housing--, in line 7 of Claim 25, the word “lining” should read –linings--, and in line 17 of Claim 25, the words –is in—should be inserted after the word “wherein” for the claim to read more clearly.  Appropriate correction is required.
Claim 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. In particular, lines 7-17 of Claim 25 recite the same subject matter as lines 5-16 of Claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the partially circular window" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the two window reveals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations "the window base" and “semicircular arc” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitations "the window base"  and “the window reveals in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitations "the window base” and “each window reveal” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "the two quarter-circular arcs" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected merely due to its dependency from Claim 8.
Claim 11 recites the limitations "the quarter-circular arcs” in line 3 and “the semicircular arc” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 is rejected merely due to its dependency from Claim 11.
Claim 13 recites the limitation "the semicircular arc" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the mouth faces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected merely due to its dependency from Claim 15.
In the last line of Claim 17, the phrase “with optional mixed forms of the above-mentioned designs” is indefinite.  It is unclear what is meant by the term “optional mixed forms” and what specifically that entails.
Regarding claim 18, in lines 8-10, the parenthetical phrases render the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
In the last line of Claim 18, the terms “delta S” and “S” are indefinite, as they are not described in the claims.
Claim 19 recites the limitation "the mounting" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 19, in the last line of the claim, the parenthetical phrase renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 20, the phrases "for example" and “i.e.,” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
In lines 6 and 7 of Claim 20, the terms “the correctly paired retaining pin and guide pin” also lack proper antecedent basis in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 14, 20-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 102016209069 to Dreher et al (see also U.S. equivalent document, PG Publication No. 2018/0195569, for several paragraph recitations cited in the rejection below).
Regarding Claim 1, Dreher et al disclose a disc brake lining 2 (see Figures 1-3) which is assembled depending on the direction of rotation, with a backing plate 1 as a carrier for a friction material, for the purpose of cooperation with a rotatable brake disc that is surrounded by a rotationally fixedly mounted fixed caliper disc brake housing 31, and for mounting the disc brake lining 2, wherein the backing plate 1 is cut from a strip-like flat sheet steel material (see paragraph 0026 of the U.S. equivalent PG Pub document), so as to be asymmetric with respect to a friction lining central axis (see Figures 1-3), the friction material 3 is fixed largely centrally and indirectly or directly on a front side of the backing plate 1 (see Figures 1-3), with distal bearing flanks 10,12 arranged transversely offset and designed to be free from friction material (see Figures 103), wherein the bearing flank 10 placed on the inlet side in the preferred direction of rotation is transversely offset radially inwardly in relation to a piston axis (see Figures 1-3), and has a holder with a hole 11 for receiving a retaining pin 21 in order to define a fixedly positioned friction lining bearing (see Figures 1-3), and the allocated bearing flank 12 of the backing plate 1 which is radially outwardly transversely offset is equipped with a twist prevention device in the form of a mouth opening 13 which is designed open at the edges and has a receiving pocket 14 as a guide pin receiver (see paragraph 0026 of the U.S. equivalent PG Pub document) so as to define a fixedly positioned friction lining floating bearing (see Figures 1-3).
Regarding Claim 2, Dreher et al further disclose that the hole 11 is formed as a partially circular window with defined height and defined width (see Figure 4).
Regarding Claim 3, Dreher et al further disclose that in order to form a slot structure oriented parallel to the friction lining central axis, the height of the partially circular window is defined as at least slightly larger than its width (see Figure 4).
Regarding Claim 4, Dreher et al further disclose that the partially circular window (i.e., hole 11) substantially has a semicircular arc (see Figure 4 and the top portion of hole 11 and the arc portions thereof) which, with a predefined nominal radius, spans two window reveals (see Figure 4 and the two bottom spaces on either side of pin 21) which are oriented substantially parallel to each other and parallel to the friction lining central axis (see Figure 4).
Regarding Claim 5, Dreher et al further disclose that the two window reveals (see Figure 4 and the bottom spaces on either side of pin 21) are connected together by a window base (see Figure 4 and the bottom base portion of hole 11 in between the two bottom spaces surrounding the bottom of pin 21) which is substantially flat and orthogonal to the friction lining central axis.
Regarding Claims 6 and 7, see Figure 4.
Regarding Claim 14, see Figures 1-3 and the open-edged mouth opening 13 that is defined by two mouth faces 17 and 18 which are oriented substantially parallel to each other.
Regarding Claim 20, Dreher et al further disclose a form-fit coding by design is defined in order to avoid the possibility of incorrect mounting of the friction lining, in that for example the hole 11 and the mouth opening 13 in the backing plate 1 are formed via optionally differently designed or identically dimensioned diameters (see Figures 1-3) and wherein the correctly paired retaining pin 21 and the guide pin 22 themselves have a unique fitting (see Figures 1-3). 
Regarding Claim 21, Dreher et al further disclose that the backing plate 1 which has laterally diametrically and distally oriented bearing flanks 10,12 is arranged transversely offset to each other in the radial direction with two quite differently formed pin-receiving openings 11 and 13 (see Figures 1-3). 
Regarding Claim 22, note that the bearing flanks 10,12 and/or pin-receiving openings 11,13 are provided on a backing plate 1 so as to be offset to each other by a maximum distance (see Figures 1-3).
Regarding Claim 24, see Claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 102016209069 to Dreher et al (see also U.S. equivalent document, PG Publication No. 2018/0195569, for several paragraph recitations cited in the rejection below).
Regarding Claims 15 and 16, Dreher et al do not specifically disclose that the mouth faces in the backing plate are formed with a pitch angle of between 0 – 45 degrees or in particular 0 or 15 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the pitch angle of the mouth faces of Dreher et al to be claimed degree measurements as a matter of design preference dependent upon the desired degree of securement between the bearing flank and the guide pin.
Regarding Claim 17, Dreher et al disclose that the hole 11 and/or the mouth opening 13 is/are each formed on a back side of the backing plate 1 with a peripheral semicircular rounded edge (see Figures 1-3).
However, Dreher et al do not specifically disclose that the peripheral semicircular rounded edges of either the hole or mouth opening have a radius of approximately 1 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the semicircular rounded edge of the hole and/or mouth opening of Dreher et al to have a radius of 1 mm as a matter of design preference dependent upon the desired degree of securement between the bearing flank and the guide pin.
Regarding Claim 25, see Claims 1 and 24 above.  Also, note that Dreher et al do not specifically disclose that the brake lining is part of a disk brake lining spare parts kit comprising at least two disc brake linings which are designed substantially mirror-symmetrically relative to each other and assembled depending on the direction of rotation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake lining of Dreher et al into a disk brake lining spare parts kit as claimed in order to provided an easier means of replacing worn brake linings in a caliper assembly.

Allowable Subject Matter
Claims 8-13, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,350,229 to Ito et al and U.S. Patent No. 4,560,037 to Gumkowski et al both disclose disc brake linings similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        05/17/22